Citation Nr: 0019045	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  98-100 90A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for an acquired 
psychiatric disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for bilateral defective 
hearing.  

3.  Entitlement to a compensable rating for residuals of a 
nasal septoplasty.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from April 1973 to May 1974.  
In a January 1993 rating decision, the RO, among other 
things, denied service connection for a psychiatric disorder, 
and denied service connection for bilateral defective 
hearing.  This appeal arises from a September 1997 rating 
decision, in which the RO concluded that new and material 
evidence had not been submitted to reopen the claim of 
service connection for a psychiatric disorder.  This appeal 
also arises from a February 1998 rating decision, in which 
the RO, among other things, concluded that new and material 
evidence had not been submitted to reopen the claim of 
service connection for bilateral defective hearing.  The 
rating decision awarded service connection and assigned a 
noncompensable rating for residuals of a septoplasty.  


FINDINGS OF FACT

1.  A January 1993 RO rating decision denied service 
connection for an acquired psychiatric disorder, finding, in 
pertinent part, that the situational reaction noted in the 
veteran's service medical records was an acute and transitory 
condition which subsided without residual disability, and 
that an acquired psychiatric disorder was not diagnosed on 
post-service examination of the veteran.  

2.  Additional evidence submitted since January 1993 is not 
of such significance that it must be considered to fairly 
decide the merits of the claim of service connection for an 
acquired psychiatric disorder.  

3.  The January 1993 RO rating decision denied service 
connection for bilateral defective hearing, finding, in 
pertinent part that, while bilateral defective hearing was 
noted in the veteran's service medical records, the veteran 
did not have a hearing loss on post-service examination as 
defined by VA regulation.  

4.  Additional evidence submitted since January 1993 is not 
of such significance that it must be considered to fairly 
decide the merits of the claim of service connection for 
bilateral defective hearing.  


CONCLUSIONS OF LAW

1.  Evidence received since the RO denied service connection 
for an acquired psychiatric disorder in January 1993 is not 
new and material; the January 1993 rating decision denying 
service connection for an acquired psychiatric disorder is 
final and the claim of service connection for an acquired 
psychiatric disorder is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).  

2.  Evidence received since the RO denied service connection 
for bilateral defective hearing in January 1993 is not new 
and material; the January 1993 rating decision denying 
service connection for bilateral defective hearing is final 
and the claim of service connection for bilateral defective 
hearing is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence of record in January 1993, when the RO denied 
service connection for a psychiatric disorder and denied 
service connection for bilateral defective hearing, included 
the veteran's Form DD-214 ("Report of Separation from Active 
Duty"), which showed that he was assigned to a security 
police squadron, and his primary duty specialty was security 
specialist.  The DD-214 indicated that the veteran had 
accrued leave pending at the time of separation due to short 
notice of separation.  

The veteran's service medical records include a report of his 
enlistment examination in March 1973.  Psychiatric evaluation 
was normal.  On audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
x
10
LEFT
25
15
15
x
5

A March 1973 medical note from R. N. Agarwal, M.D., was 
included in the service medical records.  The note indicated 
that Dr. Agarwal's practice was limited to otolaryngology.  
Dr. Agarwal's clinical findings included normal tympanic 
membranes with no perforation.  In May 1973, the veteran 
reported bilateral ear aches.  The examiner' assessment was 
right ear serous otitis.  In December 1973, the veteran was 
referred for evaluation under the Human Reliability Program.  
He complained of occipital headaches of many months' 
duration, together with blurred vision.  The examiner 
believed that the veteran's symptoms were secondary to 
emotional instability.  The examiner noted that the veteran's 
history revealed that he was an 18-year-old man with severe 
marital problems.  He and his 17-year-old wife were in the 
process of obtaining a divorce.  The examiner's impression 
was emotional problems secondary to family stress, and 
situational reaction.  It was recommended that the veteran be 
removed from Human Reliability Program status and assigned.  

On audiological evaluation in January 1974, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
5
0
LEFT
20
15
15
10
0

The examiner noted that the veteran was exposed to jet engine 
noise.  In a report of an April 1974 psychiatric evaluation, 
the veteran indicated that he was currently awaiting 
disposition of charges of conduct unbecoming an airman 
following an altercation in January 1974.  Following clinical 
evaluation, the examining physician concluded that there was 
no evidence that the veteran had a psychotic, neurotic, or 
organic mental illness.  The examiner opined that there was 
no concrete reason which suggested that the veteran would 
behave any more inappropriately than the average person in 
his care and use of a weapon.  The examiner concluded that 
the veteran was psychiatrically cleared for any 
administrative action deemed appropriate.  A May 1974 medical 
note reported that the veteran had been permanently 
disqualified from Human Reliability Program/Personnel 
Reliability Program duties for administrative reasons.  The 
veteran gave a medical history in May 1974 which included 
hearing loss, frequent trouble sleeping, depression or 
excessive worry, and nervous trouble.  Psychiatric evaluation 
was normal, but the examiner noted the veteran's reported 
history of nervous trouble manifested by depression and 
difficulty sleeping, and indicated that the veteran 
attributed these difficulties to personal problems.  On 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
55
40
50
LEFT
35
35
45
40
35

The examiner's assessment was bilateral hearing loss in all 
frequencies.  

Post-service, on VA examination in November 1984, the veteran 
complained of bilateral tinnitus, when sitting or lying down.  
He reported that his hearing was unaffected, and that 
symptoms of tinnitus had begun six months earlier.  

In a May 1992 statement, the veteran, among other things, 
requested a VA medical examination.  On October 1992 VA ear, 
nose, and throat examination, the veteran's external auditory 
canals were clear, and his right tympanic membrane was 
slightly retracted, with no evidence of infection.  The 
examining physician's impressions included no significant 
otological illness necessitating treatment.  

On October 1992 audiometric evaluation, the veteran gave a 
history of military duty as a security specialist on an 
aircraft flight line.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
10
5
LEFT
20
15
10
10
10

Speech discrimination ability was 100 percent in the right 
ear and 96 percent in the left ear.  The examiner concluded 
that the audiologic test results showed normal sensitivity 
and normal middle ear function bilaterally.  

On VA psychiatric examination in October 1992, the veteran 
reported that, in service he awakened a man to take over 
duty, and the man assaulted him with a rifle.  The veteran 
subsequently wrote in a report of the incident that he would 
shoot his assailant the next time he saw him, and the veteran 
said that, within days, he was transferred elsewhere.  After 
approximately a week in his next assignment, he was jailed 
for under age consumption of alcohol and for fighting.  He 
said he was later taken to a building and ordered to sign a 
paper.  He was then escorted to the base gate and released.  
After his discharge from service, he attempted to work, but 
had been receiving disability compensation from the Social 
Security Administration (SSA) since 1984 for disabilities not 
at issue in this appeal.  The veteran described treatment in 
a state hospital and undergoing detoxification after he 
overdosed on alcohol.  He stated that he continued to consume 
a 12-pack or a case of beer per day.  He indicated that he 
had often been arrested for public intoxication.  Following 
clinical evaluation, the diagnostic impressions included, 
Axis I: alcohol dependence, continuous, Axis II: no 
diagnosis.  

In a January 1993 rating decision, the RO denied service 
connection for a psychiatric disorder, concluding that the 
situational reaction noted in the veteran's service medical 
records was an acute and transitory condition which left no 
chronic pathology.  The RO further noted that no acquired 
psychiatric disorder was diagnosed on VA examination of the 
veteran in October 1992.  In denying service connection for 
bilateral defective hearing, the RO found that, while 
bilateral defective hearing was noted in service, the veteran 
did not have a hearing disability according to VA criteria 
set forth at 38 C.F.R. § 3.385 when he was examined in 
October 1992.  

Evidence submitted since January 1993 includes a March 1997 
statement, in which the veteran requested that the claim of 
service connection for a psychiatric disorder be reopened.  
With his statement, the veteran submitted two additional 
documents.  The first document was a copy of a letter, dated 
in April 1974, from a military attorney to the veteran's 
mother.  The second document was an undated statement from an 
officer who was identified as the veteran's commanding 
officer.  In the first document, the attorney noted that, 
after charges were filed against the veteran following an 
altercation in January 1974, the veteran refused non-judicial 
punishment and demanded a court-martial.  The attorney opined 
that the veteran would likely be discharged from the military 
based upon the altercation and an incident which occurred in 
March 1974.  The March 1974 incident was described in the 
statement of the veteran's commanding officer.  The commander 
indicated that, during post changeover, the veteran struck 
another security police specialist with the butt of his rifle 
because the other man was too close to the veteran when the 
veteran was attempting to chamber a round in his rifle.  The 
commander reported that the veteran told him he was ready to 
shoot the other man, and the commander requested a 
psychiatric evaluation of the veteran to determine whether he 
had homicidal tendencies.  

A September 1988 report of an SSA psychiatric evaluation of 
the veteran was associated with the claims folder in May 
1997.  Following clinical evaluation by Jaime Ganc, M.D., the 
diagnostic impressions included, Axis I: organic brain 
syndrome secondary to alcohol and substance abuse, 
alcoholism, and Axis II: dependent personality.  A Global 
Assessment of Functioning (GAF) score of 44 was reported.  

Records of VA medical treatment of the veteran, dating from 
March 1996 to June 1997, were subsequently added to the 
claims folder.  In June 1996, the veteran gave a history of 
left nasal obstruction, and intermittent left aural fullness.  
Following clinical evaluation, it was recommended that the 
veteran be hospitalized for a septoplasty, left myringotomy, 
and tympanostomy tube placement.  He was admitted to the VA 
Medical Center in Syracuse, New York (VAMC Syracuse) for the 
foregoing procedures in June 1996.  The preoperative and 
postoperative diagnoses were left ear conductive hearing 
loss, and nasal obstruction with a deviated nasal septum.  An 
August 1996 VA medical note indicated that, following the 
septoplasty, the myringotomy, and the tympanostomy tube 
placement, the veteran had no complaints of nasal airway 
obstructions, and no complaints with regard to his ears.  

In August 1997, the veteran submitted his request to reopen 
the claim of service connection for bilateral defective 
hearing.  He requested that his service medical records and 
records of his treatment at VAMC Syracuse be obtained and 
reviewed in connection with his claim.  

In a separate August 1997 statement, the veteran asserted 
that he had a psychiatric disorder which began in service.  
Immediately after his discharge from service, he attempted 
employment with the Ogdensburg Police Department, but his 
employment lasted only four days because he was unable to get 
along with others.  In connection with these assertions, the 
veteran submitted an undated notice which indicated that he 
had been training with the Ogdensburg, New York Police 
Department, but his employment had been terminated on the 
reported grounds that he was not suited for employment in the 
position for which he was training.  In his August 1997 
statement, the veteran explained that, after his employment 
with the Ogdensburg Police Department, he attempted to 
continue his education, but he experienced constant problems, 
kept getting into fights, and was arrested on charges of 
assault.  As a result of these problems, he quit school.  He 
reported that he had attempted suicide on three occasions and 
had been treated at the St. Lawrence Psychiatric Center.  He 
had given up custody of his only child to his sister-in-law 
because he feared he would harm the child.  The veteran 
asserted that his alcohol abuse was a means of self-
medication.  

In a September 1997 rating decision, the RO noted that the 
denial of the veteran's claim of service connection for a 
psychiatric disorder in January 1993 had been based upon a 
determination that the situational reaction noted in service 
medical records was an acute and transitory condition which 
had left no chronic pathology.  The RO concluded that the 
September 1988 report of an SSA psychiatric evaluation of the 
veteran, which had been submitted in support of the veteran's 
request that his claim be reopened, was silent as to 
complaints or treatment for a psychiatric disorder.  
Accordingly, the RO concluded that new and material evidence 
had not been submitted to reopen the claim of service 
connection for a psychiatric disorder.  

In an October 1997 statement, the veteran's representative 
indicated that the veteran had been receiving medical 
treatment for his bilateral defective hearing and his nasal 
injury residuals at VAMC Syracuse.  

Thereafter, extensive records of VA medical treatment of the 
veteran, dating from August 1995 through December 1997, were 
associated with the claims folder.  The records include a 
report of an August 1995 VA audiometric examination of the 
veteran at VAMC Syracuse, and medical records relating to his 
nasal surgery performed in June 1996.  In connection with the 
August 1995 audiometric examination, on clinical evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
10
10
LEFT
35
30
25
25
15

Speech discrimination ability was 100 percent in the right 
ear and 96 percent in the left ear.  

On VA examination in December 1997, there were no clinical 
findings as to the veteran's nasal surgery residuals.  The 
examining physician's diagnostic impressions included status 
postoperative nasal obstruction from nasal trauma.  

On VA audiometric examination in December 1997, the veteran 
gave a history of exposure to aircraft noise and firearms as 
a security police specialist.  On clinical evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
15
0
5
8
LEFT
15
15
15
20
16

Speech discrimination ability was 96 percent in the right ear 
and 98 percent in the left ear.  The examiner's summary of 
audiologic test results was normal hearing in the right ear, 
and normal hearing in the left ear, except for what was 
described by the examiner as a conductive hearing loss at 
8,000 Hertz.  

In April 1998, the veteran's representative submitted a copy 
of a December 1985 SSA decision, awarding the veteran 
disability benefits based upon disabilities not at issue in 
this appeal.  The SSA decision included a reference to a 
psychiatric evaluation of the veteran by a physician 
identified as V. Komareth, M.D.  According to the SSA 
decision, Dr. Komareth examined the veteran and diagnosed 
continuous alcohol addiction, but there was no reference in 
the SSA decision to a diagnosis of a psychiatric disorder.  

Additionally in April 1998, records of private medical 
treatment of the veteran, dating from October 1997 through 
April 1998, were associated with the claims folder.  The 
records reflect medical treatment of the veteran by 
physicians including Dr. Agarwal, but do not include 
diagnoses of bilateral defective hearing or a psychiatric 
disorder.  

Records of VA medical treatment of the veteran, dating from 
August 1998 through January 1999 were added to the claims 
folder in March 1999.  These records include a January 1999 
magnetic resonance imaging (MRI) study of the veteran's 
brain.  The examiner's impression was of a 7 millimeter 
structure superomedial to the left transverse sigmoid 
junction within the left posterior temporal lobe.  There was 
no surrounding edema.  The examiner opined that the foregoing 
clinical findings might represent variant venous drainage, 
but a small vascular malformation nidus could not be 
excluded.  The examiner further noted that an arteriography 
would be necessary for further evaluation if clinically 
indicated.  The records do not include diagnoses of bilateral 
defective hearing or a psychiatric disorder.  The veteran's 
representative asserted in a VA Form 9 filed in February 1999 
that the January 1999 VA MRI study demonstrates that the 
veteran has a current nasal obstruction.  The representative 
further contended that the veteran has previously complained 
of nasal obstruction in VA examinations but, his complaints 
have been unheeded.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated by service.  
38 U.S.C.A. § 1110.  Service incurrence will be presumed for 
psychoses manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309 (1999).  

The January 1993 RO rating decision denying service 
connection for an acquired psychiatric disorder and denying 
service connection for bilateral defective hearing is final, 
and is not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105.  To reopen the claims of service 
connection for an acquired psychiatric disorder and service 
connection for bilateral defective hearing, the veteran must 
present or secure new and material evidence.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  

"New and material evidence" means evidence not previously 
submitted which bears directly and substantially upon the 
subject matter consideration, which is neither cumulative or 
redundant, and which by itself or in consideration with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  


Whether New and Material Evidence Has Been
Submitted to Reopen the Claim of
Service Connection for an Acquired Psychiatric Disorder

The evidence added to the record since the January 1993 
rating decision includes the April 1974 letter from the 
veteran's military attorney and the undated letter from his 
commanding officer.  The evidence also includes the September 
1988 report of a psychiatric evaluation of the veteran by the 
SSA, the veteran's August 1997 statement regarding his 
employment with the Ogdensburg Police Department, and a 
December 1985 SSA decision referring to a psychiatric 
evaluation of the veteran.  The evidence submitted since the 
January 1993 rating decision was not of record at the time of 
the January 1993 rating decision and is, therefore, new.  
However, the evidence does not include medical diagnoses 
showing that the veteran has a current acquired psychiatric 
disorder for which service connection may be granted.  More 
specifically, the primary alcohol addiction diagnosed by Dr. 
Komareth is a disorder of misconduct etiology and is not an 
acquired psychiatric disorder for which service connection 
may be granted.  38 U.S.C.A. § 105 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.1(n), 3.301(c)(2) (1999).  The organic brain 
syndrome secondary to alcohol and substance abuse diagnosed 
by Dr. Ganc, could, as to claims filed prior to October 31, 
1990, be service connected if present in service or manifest 
to a degree of 10 percent or more during the first post 
service year.  As to claims filed after October 31, 1990, 
service connection for organic brain syndrome caused by 
alcohol or other substance abuse may not be granted.  See The 
Omnibus Budget Reconciliation Act of 1990, Pub. L. No. 101-
508, § 8052.  The dependent personality diagnosed by Dr. 
Ganc, may not be service connected because it is a 
personality disorder (a disorder for which compensation is 
not payable), as distinguished from an acquired psychiatric 
disorder.  See 38 C.F.R. § 3.303(c) (1999).  

Turning to the veteran's own statements and contentions as to 
his psychiatric status, the Court has held that laypersons 
such as the veteran are not competent to provide medical 
opinions.  Layno v Brown, 6 Vet. App. 465 (1994).  Therefore, 
the evidence submitted since January 1993 is not of such 
significance that it must be considered to fairly decide the 
merits of the case.  The evidence is not material because the 
RO in January 1993 concluded, in effect, that the medical 
evidence then of record did not demonstrate that the veteran 
had an acquired psychiatric disorder, and the evidence added 
to the claims folder since January 1993 does not include 
medical diagnoses of an acquired psychiatric disorder for 
which service connection may be granted.  As new and material 
evidence has not been submitted to reopen the claim of 
service connection for an acquired psychiatric disorder, the 
claim may not be reopened.  

In Hodge, supra, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) held that the United 
States Court of Appeals for Veterans Claims (Veterans Claims 
Court) impermissibly ignored the definition of "material 
evidence" adopted by VA in 38 C.F.R. § 3.156 and without 
sufficient justification or explanation, rewrote the 
regulation to require, with respect to newly submitted 
evidence, that "[T]here must be a reasonable possibility 
that new evidence, when viewed in the context of all the 
evidence both old and new, would change the outcome".  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1999).  The Federal 
Circuit Court held that the Colvin test for materiality was 
invalid because it was more restrictive than 38 C.F.R. 
§ 3.156.  

The Board notes that, the Statement of the Case issued in 
April 1998, cited 38 C.F.R. § 3.156 in its discussion of the 
standard for determining whether evidence is new and 
material, but the RO also explicitly referred to, and relied 
upon, the standard invalidated by the Federal Circuit Court 
in Hodge.  The Board concludes that the RO's use of the 
invalidated test for determining whether evidence submitted 
is new and material evidence is harmless error in this case, 
because there is no evidence of record that an acquired 
psychiatric disorder for which service connection can be 
granted exists.  Therefore, the evidence presented to reopen 
the claim of service connection for an acquired psychiatric 
disorder could not be held to be material under either the 
test invalidated by Hodge or under 38 C.F.R. § 3.156.  



Whether New and Material Evidence Has Been 
Submitted to Reopen the Claim of 
Service Connection for Bilateral Defective Hearing

The evidence added to the record since the January 1993 RO 
rating decision includes a report of a December 1997 VA 
audiometric evaluation.  That examination did not reveal 
recognizable defective hearing pursuant to the provisions of 
38 C.F.R. § 3.385.  

In the context of awarding VA disability benefits, defective 
hearing disability is defined in 38 C.F.R. § 3.385, which 
states: For the purposes of applying the laws administered by 
VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  

In the January 1993 RO rating decision, the RO concluded that 
the veteran did not have a hearing loss as defined by the 
controlling VA regulation, 38 C.F.R. § 3.385.  The evidence 
submitted since January 1993 does not show that the veteran 
has a hearing loss as defined by 38 C.F.R. § 3.385.  The 
veteran is not competent to provide a medical opinion on this 
matter.  See Layno, supra.  Therefore, the Board concludes 
that the evidence added to the record since January 1993 is 
not so significant that it must be considered in order to 
fairly decide the claim.  The evidence is not material.  As 
new and material evidence has not been submitted to reopen 
the claim of service connection for bilateral defective 
heating, the claim may not be reopened.  

As with the issue involving the psychiatric disorder, the RO 
used the more strict pre-Hodge test regarding the materiality 
of evidence to reopen the claim.  However, in the absence of 
the existence of recognizable bilateral defective hearing as 
defined above, this too is harmless error.  


ORDER

New and material evidence not having been submitted to reopen 
the claim of service connection for an acquired psychiatric 
disorder, the appeal as to that issue is denied.  

New and material evidence not having been submitted to reopen 
the claim of service connection for bilateral defective 
hearing, the appeal as to that issue is denied.  


REMAND

With regard to the claim for a compensable rating for 
residuals of a nasal septoplasty, the Board finds that the 
veteran's claim for an increased (compensable) rating for his 
service-connected residuals of a nasal septoplasty is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  The 
Court has held that, when a veteran claims a service-
connected disability has increased in severity, the claim is 
well-grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

The veteran's residuals of a nasal septoplasty are currently 
noncompensably rated under 38 C.F.R. § 4.97, Diagnostic Code 
6502 (1999).  Under Diagnostic Code 6502, where there is 
deviation of the nasal septum which is traumatic only, 50 
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side warrants a 10 percent 
rating.  This is the maximum rating available under 
Diagnostic Code 6502.  

Records of medical treatment of the veteran at VAMC Syracuse, 
and dating from the septoplasty, left myringotomy, and 
tympanostomy tube placement performed in June 1996, include 
preoperative and postoperative diagnoses of nasal 
obstruction.  The report of the December 1997 VA examination 
of the veteran contained no clinical findings as to residuals 
of nasal surgery.  However, the examiner's diagnostic 
impressions included status postoperative nasal obstruction 
from nasal trauma.  The veteran's representative has asserted 
that the January 1999 VA MRI study of the veteran's brain 
shows that the veteran has a nasal obstruction.  The Board 
concludes that it is unclear whether the veteran currently 
has a nasal obstruction which is a residual of his June 1996 
nasal surgery, and the Board is not permitted to make medical 
determinations based on its own judgment.  Covin v. 
Derwinski, 1 Vet. App. 171 (1991).  Therefore, further 
development of the evidence is required to adjudicate the 
veteran's claim.  

Accordingly, the claim for a compensable rating for residuals 
of a nasal septoplasty is REMANDED to the RO for the 
following:  

1.  The RO should contact the veteran and 
request that he furnish the names and 
addresses of all health care providers 
who have treated his residuals of a nasal 
septoplasty since December 1997.  Where 
necessary, the veteran should be 
requested to sign and submit the 
appropriate forms giving his consent for 
the release to VA of all records of any 
such treatment listed by the veteran.  
All records obtained must be associated 
with the claims folder.  

2.  The veteran should then be afforded a 
VA examination to determine the current 
extent and severity of residuals of his 
nasal septoplasty.  The examining 
physician must review the claims folder 
and a copy of this remand in connection 
with the examination and state in the 
examination report that the review has 
been accomplished.  All clinical findings 
must be reported in detail.  The examiner 
must describe the residuals which 
resulted from the veteran's nasal surgery 
in June 1996 and furnish an opinion as to 
the impairment resulting from the nasal 
surgery.  The examiner must specifically 
indicate whether there is 50 percent 
obstruction of the veteran's nasal 
passage on both sides or complete 
obstruction on one side.  

3.  Following completion of the foregoing 
development, the RO should review the 
claim for a compensable rating for 
residuals of a nasal septoplasty and 
determine whether the claim may be 
granted.  If the claim remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and given an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 



